Case 1:19-cv-00120-DLI-LB Document 18 Filed 07/30/19 Page 1 of 2 PageID #: 44




                                                      Exhibit B

      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK


     CHARLES ECKERT,
                                                                    Case No.: 19-cv-00120 (DLI-LB)
                                        Plaintiff,
                                                                    STIPULATION OF DISMISSAL
             V.                                                     WITH PREJUDICE

     BLANK SLATE MEDIA. LLC                                         ECFCase

                                        Defendant.



             IT IS HEREBY STIPULATED AND AGREED, by and among plaintiff

     Charles Eckert and defendant Blank Slate Media, LLC, by and through their undersigned

     attorneys, that the above-captioned action be, and hereby is, dismissed with prejudice

     pursuant   lo   Rule 4 l(a)( l )(A)(ii} of the Federal Rules of Civil Procedure, with each party

     to bear his or its own costs and attorneys' fees.

                uly 30
     Dated: June ;;~                                 Dated:~~


     James H. Freeman                                   William Lawrence            I
     LIEBOWITZ LAW FIRM , PLLC                          FRANKFURT KURNIT KLEIN & SELZ
      11 Sunrise Plaza, Suite 301                       P.C.
     Valley Stream, NY I 1580                           488 Madison Ave, 10th Floor
     (516) 233-1660                                     New York, NY I 0022
                                                        (212) 980-0120
     A11orney s for Plaintiff "Charles Eckert           Alforn eys for Defendant Blank Slate Media
                                                        LLC



    Date: _____               _ ___        _                    SO ORDERED :




                                                                                                     7
Case 1:19-cv-00120-DLI-LB Document 18 Filed 07/30/19 Page 2 of 2 PageID #: 45




                                            Dora Lizette Irizarry (U.S.D.J.J




                                                                               8
